Affirmed by unpublished PER CURIAM opinion.
PER CURIAM:
David Edward Crawley appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Crawley v. Braxton, No. CA-02-1057-7 *726(W.D.Va. Jan. 8, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.